Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 Mar 2022 has been entered.
 
Claim Status
Applicant’s filing dated 23 Mar 2022, amends claims 1-4, 7-10, and 13-16; providing claims 1-18 pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gilson (US 2019/0200084) in view of Chuang (US 2012/0169842).
	For claim 1, Gilson discloses a processor-implemented method in a digital media player ({0035] e.g. display device 112), the method comprising: 
	receiving data defining a user's voluntary orientations of the user's view ([0052] field of view may be determined at a given moment based on the direction the user is looking.) in relation to spherical video frames being displayed to the user by the digital media player ([0042] user may manipulate a camera (or turn his/her head, if using a virtual reality headset) to look at different areas in a 360-degree image.); and 
	where the digital media player has been configured prior to playback ([0055] e.g. the field of view 305 may be selected and determined by a video editor) to automatically trigger a forced perspective event ([0055] there may be commands in the metadata to indicate that the video is a forced view)  to force the user's viewport to a respective orientation with respect to the spherical video frames ([0067]  e.g. video editor may predetermine that the blocks presenting the car explosion scene are the region of interest and are the area of focus. In the exemplary event of car explosion, the sound of car explosion may attract the user's attention and the user may turn his head towards the direction of the car explosion.) and then release control of the viewport back to the user at the time of display of an associated spherical video frame ([0057] e.g. the user can change the field of view by turning his/her head to look at a different part of the immersive video),
	triggering or not triggering the forced perspective event at the time of display of the associated spherical video frame ([0055] there may be commands in the metadata to indicate that the video is a forced view) conditionally based at least on the user’s voluntary orientation of the user’s viewpoint orientation of the user’s viewport at the time of display of the associated spherical frame ([0052] The field of view 305 may be dependent on one or more of the user's viewing angle). 
	Gilson does not expressly disclose using a user's viewport.
	Chuang teaches using a user's viewport ([0186] To create a viewport 1632 or 1634, the user specifies the desired field of view by cuing the video view to the desired view and selection one of the "Open Video Viewport #" menu items from a viewport menu 1630). It would be obvious to combine the viewport teachings of Chuang with the teachings of Gilson to provide an improved spherical video viewing experience.
	For claim 2, Gilson discloses wherein triggering or not triggering the forced perspective event conditionally comprises triggering the forced perspective event only if the user's viewport does not coincide with an exclusion zone associated with the spherical frame ([0055] In some cases, the video editor may black out certain areas of a video frame by tagging blocks comprising these certain areas as not to be transmitted and may confine the field of view 305 within a certain region of the video frame.). 
	For claim 3, Gilson discloses wherein triggering or not triggering the forced perspective event conditionally comprises triggering the forced perspective event only if the user's viewport does not coincide for a threshold duration with an exclusion zone associated with the spherical frame ([0091] FIG. 6 illustrates an example in which a field of view in a video frame is changed for a user in a time period according to one or more illustrative aspects of the disclosure. In this example, when a user wearing a VR headset views a 360 degree video, the user turns his head or moves his eyes from one region to the upper right corner thereof during a time period from time T1 to T2 to T3.). 
	For claim 4, Gilson discloses wherein triggering the forced perspective event conditionally comprises triggering the forced perspective event only if the user's viewport coincides with an inclusion zone associated with the spherical frame ([0055] For example, in a video game where a user's character may look through a sight scope of a rifle, the video editor may black out the peripheral area of the video frame and confine the field of view within the central region of the video frame, thereby imitating the scope of the rifle). 
	For claim 5, Gilson discloses further comprising: where one of a plurality of forced perspective events is to be triggered at the time of display of the associated spherical frame ([0055] e.g. For example, in a video game where a user's character may look through a sight scope of a rifle, the video editor may black out the peripheral area of the video frame and confine the field of view within the central region of the video frame), 
selecting none or one of the plurality of forced perspective events to be triggered conditionally based at least on the user’s voluntary orientation of the user's viewport in relation to the spherical video frames ([0056] In some other cases, the user may use a mouse to manually select the smaller view on the screen have a smaller view than the size of the screen), 
the selecting comprising selecting a forced perspective event only if the user’s voluntary orientation of the user's viewport ([0055] For example, in a video game where a user's character may look through a sight scope of a rifle) coincides with an inclusion zone associated with the selected forced perspective event; and in the event that one of the plurality of forced perspective events is selected, triggering the selected forced perspective event ([0055] For example, in a video game where a user's character may look through a sight scope of a rifle, the video editor may black out the peripheral area of the video frame and confine the field of view within the central region of the video frame, thereby imitating the scope of the rifle). 
	For claim 6, Gilson discloses further comprising: where one of a plurality of forced perspective events is to be triggered at the time of display of the associated spherical frame ([0093] e.g. providing enhancement layer data for viewpoint), 
	selecting none or one of the plurality of forced perspective events to be triggered conditionally based at least on the user’s voluntary orientation of the user's viewport in relation to the spherical video frames ([0057] The change of the field of view 305 may be detected by the user device, for example, the user device may detect, by using eye-tracking technology (as will be described later), a point in the image that is the focus of the user's eye gaze, and the user device may determine a field of view 305 around that point, having the point in the center of the field of view 305. In some cases, the field of view may change when the user moves closer to or farther away from the display screen, although the present disclosure is not limited thereto. [0093] the field of view of a user changes from 701 to 702 to 703 during the time period from time T1 to T2 to T3. The VR headset may update information representing the field of view), 
	the selecting comprising selecting a forced perspective event only if the user’s voluntary orientation ([0091] FIG. 6 illustrates an example in which a field of view in a video frame is changed for a user in a time period according to one or more illustrative aspects of the disclosure. In this example, when a user wearing a VR headset views a 360 degree video, the user turns his head or moves his eyes from one region to the upper right corner thereof during a time period from time T1 to T2 to T3) of the user's viewport coincides for a threshold duration ([0093] T1 to T2 to T3) with an inclusion zone associated with the selected forced perspective event; and in the event that one of the plurality of forced perspective events is selected, triggering the selected forced perspective event [0093] In reference to FIG. 7, the field of view of a user changes from 701 to 702 to 703 during the time period from time T1 to T2 to T3. The VR headset may update information representing the field of view and may send the updated information to the server. At time T2, even though blocks B.sub.13,4 and B.sub.13,5 of group G2 are not associated with the field of view 702, the server might continue to deliver all blocks of group G2 to the user device in consideration that blocks B.sub.12,4 and B.sub.12,5 of group G2 are still associated with the field of view 702.
For claims 7 to 18, the combined teachings of Gilson and Chuang disclose the claimed limitations as discussed for corresponding limitations in claims 1-6.

Response to Arguments
Applicant's arguments filed 23 Mar 2022 have been fully considered but they are not persuasive.
Applicant argues “Gilson teaches to always force the view and does not provide triggering or not triggering based on the orientation the user had when it was time to trigger the forced perspective event.” However, Gilson teaches triggering or not triggering the forced perspective event at the time of display of the associated spherical video frame ([0055] there may be commands in the metadata to indicate that the video is a forced view) conditionally based at least on the user’s voluntary orientation of the user’s viewpoint orientation of the user’s viewport at the time of display of the associated spherical frame ([0052] The field of view 305 may be dependent on one or more of the user's viewing angle).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wissenbach; David S. et al.	US 20180332226 A1	SMART STABILIZATION AND REORIENTATION FOR AN OMNIDIRECTIONAL CAMERA
LAJEUNESSE; Félix et al.	US 20160344999 A1	SYSTEMS AND METHODs FOR PRODUCING PANORAMIC AND STEREOSCOPIC VIDEOS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485